DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant's arguments with respect to the rejections of claims 1-20 under AIA  35 U.S.C. 103 have been considered but are moot in view of the new ground(s) of rejection.  
          
Response to Amendment
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

5.	Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Rady (US Patent 9,583,149) in view of Tindell et al. (US Patent RE37418, hereinafter Tindell).  
Regarding claim 1, Rady discloses a method to synchronize multimedia layers having varying timing and duration in a composition schema in a browser executing on a computing device connected to a network (Rady, fig. 4, col. 32, line 54 through col. col. 33, line 20, receiving input(s) that temporally sequence the assets in a project timeline.  As a result, project start times may be specified for each media asset, when the media asset will first be played/rendered in the project. The input(s) may specify at what point within the total duration of the asset playing of the asset should start and at what point playing of the asset should stop; fig. 2, col. 22, lines 20-56, browser engine executes code on computing device connected to network 240), the method comprising steps of:
 instantiating objects within a Document Object Model (DOM) of the browser, wherein the objects include engines for each of the multimedia layer and a master clock operating an interval-based timer at a designated frame rate (Rady, col. 23, lines 35 through col. 25, line 60, generate and manipulate DOM that represents a document; based on the DOM, browser engine renders the document; each DOM element may have various configurable attributes that effect the presentation of the element including element sizes, background or fill color, displayable text, image data, audio data, etc.; DOM provides access to media element and an interface to control aspect of both media playback and streaming; col. 8, lines 33-44, a project is further considered to have a timeline consisting of a plurality of timestamps.  The project data further specifies temporal relationships between the assets relative to the timeline.  For instance, the specified temporal relationships may indicate that one asset is to appear before another, partially at the same time as another, and so forth.  The specified temporal relationships indicate when an asset is to appear and a duration of time for which the asset is to appear - in other words, a timespan - relative to the timeline; according to the timeline and temporal relationships between the assets relative to the timeline, the system implicitly disclose a master clock element operating an interval-based timer at a designated/default frame rate as represented by the timeline and temporal relationships between the assets relative to the timeline, and at designated/default frame rate, see col. 5, lines 12-35 and col. 12, lines 45-63; further col. 23, line 17, browser engine operating on a timer-based event also indicates a clocking mechanism); 
wherein at each tick of the interval-based timer the master clock executes a series of operations to assure that properties of each of the multimedia layers are constant with the master clock on a per-tick basis, the properties include positions and visibility of the respective multimedia layers (Rady, col. 23, lines 35 through col. 25, line 60, browser engine renders the document based on the DOM disclosed above; each DOM element may have various configurable attributes that effect the presentation of the element including element sizes, background or fill color, displayable text, image data, audio data, etc.; DOM provides access to media element and an interface to control aspect of both media playback and streaming; based on the document object model 330, the browser engine 310 renders the document, at least partially, by sending commands to GUI component 372 to draw the information and interactive items represented by the DOM elements on a display.  Each DOM element may have various configurable attributes, including attributes that affect the presentation of the element.  Examples of attributes for a DOM element include screen or window coordinates at which the element are to be presented, element sizes, background or fill colors, displayable text, image data, audio data, and so forth.  An element may or may not be visible in the presentation rendered by the browser engine 120, depending on the element type and/or the various attributes associated with the elements; col. 8, lines 33-44, a project is further considered to have a timeline consisting of a plurality of timestamps.  The project data further specifies temporal relationships between the assets relative to the timeline.  For instance, the specified temporal relationships may indicate that one asset is to appear before another, partially at the same time as another, and so forth.  The specified temporal relationships indicate when an asset is to appear and a duration of time for which the asset is to appear - in other words, a timespan - relative to the timeline).
outputting representation of the composition schema that includes the aligned clocks for all the multimedia layers (Rady, col. 29, lines 21-32, col. 11, lines 57-60, rendering and playback rendered media in real time or stored rendered media and playback in non-real time).
Rady does not explicitly disclose aligning, during a playback, clocks for all the each multimedia layers based on the interval-based timer. 
aligning, during a playback, clocks for all the each multimedia layers based on the interval-based timer (Tindell, col. 9, lines 45-54, discloses synchronizing players to a common clock; as shown in FIG. 13, two players must be created and their clocks must be synchronized to a single master clock as illustrated in FIG. 14, and based on an interval-based timer as disclosed above.  Any number of time-based media sequences can be synchronized to a single master clock; col. 1, line 55 through col. 2, synchronizing various multimedia events, including visual information, throughout the course of a multimedia presentation using a computer with a storage and a display.  Clock objects are defined in the storage and associated with an internal or external source of current time.  One or more multimedia objects representative of audio, visual, MIDI or other multimedia events are defined and linked to a particular clock object or clock objects. A processor synchronizes the multimedia objects with the associated clock object or objects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tindell’s features into Rady’s invention because doing so allows for effective synchronized playback of a plurality of media types.

Regarding claim 2, Rady-Tindell discloses the method of claim 1, wherein the series of operations includes: for each tick of the interval-based timer: checking time in and time out values of the multimedia layers in the composition schema; determining whether to show the respective of the multimedia layers; and determining animation of a graphic (Rady, col. 23, lines 35 through col. 25, line 60, each DOM element may have various configurable attributes, including attributes that affect the presentation of the element.  Examples of attributes for a DOM element include screen or window coordinates at which the element are to be presented, element sizes, background or fill colors, displayable text, image data, audio data, and so forth.  An element may or may not be visible in the presentation rendered by the browser engine 120, depending on the element type and/or the various attributes associated with the elements; col. 8, lines 33-44, a project is further considered to have a timeline consisting of a plurality of timestamps.  The project data further specifies temporal relationships between the assets relative to the timeline.  For instance, the specified temporal relationships may indicate that one asset is to appear before another, partially at the same time as another, and so forth.  The specified temporal relationships indicate when an asset is to appear and a duration of time for which the asset is to appear - in other words, a timespan - relative to the timeline; col. 33, lines 5-10 and col. 12, lines 15-24, determine animation asset).

Regarding claim 3, Rady-Tindell discloses the method of claim 2, wherein the series of operations further includes: checking trim in and trim out values for audio and video in the multimedia layers (Rady, col. 25, line 60, applying special effects to audio and video assets implies checking trim in and trim out values).

Regarding claim 4, Rady-Tindell discloses the method of claim 3, wherein the series of operations further includes: checking a size, rotation, and opacity of graphics or text in the multimedia layers (Rady, col. 24, lines 1-14, each DOM element may have various configurable attributes, including attributes that affect the presentation of the element.  Examples of attributes for a DOM element include screen or window coordinates at which the element are to be presented, element sizes, background or fill colors, displayable text, image data, audio data, and so forth; checking for rotation, and opacity of graphics or text is well known in the art).

Regarding claim 5, Rady-Tindell discloses the method of claim 4, wherein the series of operations further includes: checking colors and fonts for the text in the multimedia layer (Rady, col. 24, lines 1-14, each DOM element may have various configurable attributes, including attributes that affect the presentation of the element.  Examples of attributes for a DOM element include screen or window coordinates at which the element are to be presented, element sizes, background or fill colors, displayable text, image data, audio data, and so forth).

Regarding claim 6, Rady-Tindell discloses the method of claim 1, wherein designated frame rate is higher than 30 FPS (frames per second) (Rady, col. 5, lines 5-6, frame rate of 60 fps).

Regarding claim 7, Rady-Tindell discloses the method of claim 1,, wherein the browser is a headless browser (Rady, col. 22, lines 22-25, using headless Google Chrome as browser engine; other headless browsers used for executing script code is also well known in the art), and further comprising a step of using FFmpeg (Fast Forward Moving Picture Experts Group) to record the composition schema into the video representation (Rady, col. 25, line 40, using FFmpeg to record project). 

Regarding claim 8, Rady discloses a method for applying a master clock to each of a plurality of multimedia layers, including at least one video layer, at playback of a composition schema on a rendering engine executing on a computing device, comprising:
implementing master clock in the rendering engine to provide an interval-based timer that functions on a per-tick basis (Rady, col. 23, lines 35 through col. 25, line 60, generate and manipulate DOM that represents a document; based on the DOM, browser engine renders the document; each DOM element may have various configurable attributes that effect the presentation of the element including element sizes, background or fill color, displayable text, image data, audio data, etc.; DOM provides access to media element and an interface to control aspect of both media playback and streaming; col. 8, lines 33-44, a project is further considered to have a timeline consisting of a plurality of timestamps.  The project data further specifies temporal relationships between the assets relative to the timeline.  For instance, the specified temporal relationships may indicate that one asset is to appear before another, partially at the same time as another, and so forth.  The specified temporal relationships indicate when an asset is to appear and a duration of time for which the asset is to appear - in other words, a timespan - relative to the timeline; according to the timeline and temporal relationships between the assets relative to the timeline, the system implicitly disclose a master clock element operating an interval-based timer at a designated/default frame rate as represented by the timeline and temporal relationships between the assets relative to the timeline, and at designated/default frame rate, see col. 5, lines 12-35 and col. 12, lines 45-63; further col. 23, line 17, browser engine operating on a timer-based event also indicates a clocking mechanism); 
Rady, col. 23, lines 35 through col. 25, line 60, browser engine renders the document based on the DOM disclosed above; each DOM element may have various configurable attributes that effect the presentation of the element including element sizes, background or fill color, displayable text, image data, audio data, etc.; DOM provides access to media element and an interface to control aspect of both media playback and streaming; based on the document object model 330, the browser engine 310 renders the document, at least partially, by sending commands to GUI component 372 to draw the information and interactive items represented by the DOM elements on a display.  Each DOM element may have various configurable attributes, including attributes that affect the presentation of the element.  Examples of attributes for a DOM element include screen or window coordinates at which the element are to be presented, element sizes, background or fill colors, displayable text, image data, audio data, and so forth.  An element may or may not be visible in the presentation rendered by the browser engine 120, depending on the element type and/or the various attributes associated with the elements; col. 8, lines 33-44, a project is further considered to have a timeline consisting of a plurality of timestamps.  The project data further specifies temporal relationships between the assets relative to the timeline.  For instance, the specified temporal relationships may indicate that one asset is to appear before another, partially at the same time as another, and so forth.  The specified temporal relationships indicate when an asset is to appear and a duration of time for which the asset is to appear - in other words, a timespan - relative to the timeline); and 
utilizing the rendering engine to create a video representation of the composition schema with the synchronized multimedia layers (Rady, col. 29, lines 21-32, col. 11, lines 57-60, rendering and playback rendered media in real time or stored rendered media and playback in non-real time).
Rady does not explicitly disclose operating the master clock to align asynchronous clocks in the multimedia layers; and each asynchronous clock associated with the multimedia layers in the composition schema is aligned with an interval-based master clock.
Tindell discloses operating the master clock to align asynchronous clocks in the multimedia layers; and each asynchronous clock associated with the multimedia layers in the composition schema is aligned with an interval-based master clock (Tindell, col. 9, lines 45-54, discloses synchronizing players to a common clock; as shown in FIG. 13, two players must be created and their clocks must be synchronized to a single master clock as illustrated in FIG. 14, and based on an interval-based timer as disclosed above.  Any number of time-based media sequences can be synchronized to a single master clock; col. 1, line 55 through col. 2, synchronizing various multimedia events, including visual information, throughout the course of a multimedia presentation using a computer with a storage and a display.  Clock objects are defined in the storage and associated with an internal or external source of current time.  One or more multimedia objects representative of audio, visual, MIDI or other multimedia events are defined and linked to a particular clock object or clock objects. A processor synchronizes the multimedia objects with the associated clock object or objects).


Regarding claim 9, Rady-Tindell discloses the system of claim 8, wherein the processor is further configured to check time in and time out values of each of the multimedia layers for positions and visibility; and determine whether to expose or suppress the multimedia layer in the representation (Rady, col. 23, lines 35 through col. 25, line 60, each DOM element may have various configurable attributes, including attributes that affect the presentation of the element.  Examples of attributes for a DOM element include screen or window coordinates at which the element are to be presented, element sizes, background or fill colors, displayable text, image data, audio data, and so forth.  An element may or may not be visible in the presentation rendered by the browser engine 120, depending on the element type and/or the various attributes associated with the elements; col. 8, lines 33-44, a project is further considered to have a timeline consisting of a plurality of timestamps.  The project data further specifies temporal relationships between the assets relative to the timeline.  For instance, the specified temporal relationships may indicate that one asset is to appear before another, partially at the same time as another, and so forth.  The specified temporal relationships indicate when an asset is to appear and a duration of time for which the asset is to appear - in other words, a timespan - relative to the timeline).

Regarding claim 10, Rady-Tindell discloses the system of claim 9, wherein the Rady, col. 23, lines 35 through col. 25, line 60, each DOM element may have various configurable attributes, including attributes that affect the presentation of the element.  Examples of attributes for a DOM element include screen or window coordinates at which the element are to be presented, element sizes, background or fill colors, displayable text, image data, audio data, and so forth.  An element may or may not be visible in the presentation rendered by the browser engine 120, depending on the element type and/or the various attributes associated with the elements; col. 8, lines 33-44, a project is further considered to have a timeline consisting of a plurality of timestamps.  The project data further specifies temporal relationships between the assets relative to the timeline.  For instance, the specified temporal relationships may indicate that one asset is to appear before another, partially at the same time as another, and so forth.  The specified temporal relationships indicate when an asset is to appear and a duration of time for which the asset is to appear - in other words, a timespan - relative to the timeline).

Regarding claim 11, Rady-Tindell discloses the system of claim 9, wherein the exposing comprises playing audio objects in the multimedia layers, and the suppressing comprises muting audio objects in the multimedia layers (Rady, col. 23, lines 35 through col. 25, line 60, each DOM element may have various configurable attributes, including attributes that affect the presentation of the element.  Examples of attributes for a DOM element include screen or window coordinates at which the element are to be presented, element sizes, background or fill colors, displayable text, image data, audio data, and so forth.  An element may or may not be visible in the presentation rendered by the browser engine 120, depending on the element type and/or the various attributes associated with the elements; col. 8, lines 33-44, a project is further considered to have a timeline consisting of a plurality of timestamps.  The project data further specifies temporal relationships between the assets relative to the timeline.  For instance, the specified temporal relationships may indicate that one asset is to appear before another, partially at the same time as another, and so forth.  The specified temporal relationships indicate when an asset is to appear and a duration of time for which the asset is to appear - in other words, a timespan - relative to the timeline; this characterization is seen as disclosing, for audio asset, exposing the asset by playing audio objects in the multimedia layers, and suppressing the asset by muting audio objects in the multimedia layers).

Regarding claim 12, Rady-Tindell discloses the system of claim 8, wherein the processor is further configured to check time in and time out values of each of the multimedia layers for position and visibility and determine how to animate objects in a multimedia layer (Rady, col. 25, line 60, applying special effects to audio and video assets implies checking trim in and trim out values; col. 33, lines 5-10 and col. 12, lines 15-24, determine animation asset).

Regarding claim 13, Rady-Tindell discloses the system of claim 8, wherein the master clock is configured to operate at a constant rate (Rady, col. 8, lines 33-44, according to the timeline and temporal relationships between the assets relative to the timeline, the system implicitly disclose a master clock element operating an interval-based timer at a designated/default frame rate as represented by the timeline and temporal relationships between the assets relative to the timeline, and at designated/default frame rate, see col. 5, lines 12-35 and col. 12, lines 45-63; further col. 23, line 17, browser engine operating on a timer-based event also indicates a clocking mechanism).

Regarding claim 14, Rady-Tindell discloses the system of claim 8, wherein the multimedia layers are generated by operating a video editor on a computing device (Rady, line 8, lines 44-47, video editor).

Regarding claim 15, Rady-Tindell discloses the system of claim 14, wherein the composition schema includes any of video, audio, and graphic layers (Rady, line 8, lines 1-7, media assets include audio, video and graphics).

Regarding claim 16, this claim comprises limitations substantially the same as claim 1; therefore it is rejected by the same rationale.

Regarding claim 17, Rady-Tindell discloses the non-transitory computer-readable memory devices of claim 16, further comprising steps of playing the representation inside the web browser (Rady, col. 22, line 10 through col. 23, line 10, playing the rendered project inside the browser).

Regarding claim 18, Rady-Tindell discloses the non-transitory computer-readable memory devices of claim 16, wherein the composition schema provides paths to graphical resources, video, audio, and their respective scale, positions, and timings for use in the representation (Rady,  col. 8, lines 33-44, a project is further considered to have a timeline consisting of a plurality of timestamps.  The project data further specifies temporal relationships between the assets relative to the timeline.  For instance, the specified temporal relationships may indicate that one asset is to appear before another, partially at the same time as another, and so forth.  The specified temporal relationships indicate when an asset is to appear and a duration of time for which the asset is to appear - in other words, a timespan - relative to the timeline).

Regarding claim 19, Rady-Tindell discloses the non-transitory computer-readable Rady, col. 8, lines 20-22, script stored as JSON format).
Regarding claim 20, this claim comprises limitations substantially the same as claim 7; therefore it is rejected by similar rationale.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOI H TRAN/Primary Examiner, Art Unit 2484